
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 173
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Alexander
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the Federal Government should not levy any additional taxes on firearms or
		  firearm ammunition during the current economic hardship.
	
	
		Whereas the constitutional right to keep and bear arms
			 conferred by the Second Amendment is essential to the defense of the United
			 States, the maintenance of liberty, and the suppression of tyranny;
		Whereas the Supreme Court ruled, in District of Columbia
			 v. Heller, that the Second Amendment protects an individual right to possess a
			 firearm for traditionally lawful purposes such as self-defense and the defense
			 of others;
		Whereas infringement of the right to keep and bear arms
			 would place individual citizens and the United States as a whole at the mercy
			 of threats both foreign and domestic;
		Whereas levying taxes on firearms and firearm ammunition
			 would place additional financial burden on law-abiding citizens during our
			 current economic hardship;
		Whereas during the current economic crisis, the Federal
			 Government should not place additional burdens on law-abiding citizens by
			 arbitrarily levying taxes of firearms or firearm ammunition in an attempt to
			 restrict an individual’s right to bear arms; and
		Whereas law-abiding citizens have a constitutional right
			 to keep and bear arms free from harassment and intimidation: Now, therefore, be
			 it
		
	
		That it is the sense of the Congress that
			 the Federal Government should not levy any additional taxes on the sale of
			 firearms or firearm ammunition during the current economic hardship.
		
